874 So.2d 654 (2004)
Jonathan GLOVER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-2680.
District Court of Appeal of Florida, Third District.
May 5, 2004.
Rehearing Denied June 4, 2004.
Jonathan Glover, in proper person.
Charles J. Crist, Jr., Attorney General and Steven R. Berger, Assistant Attorney General, for appellee.
Before LEVY, GREEN, and FLETCHER, JJ.
PER CURIAM.
We grant the petition for Writ of Habeas Corpus for a belated appeal and conclude that the trial court did not abuse its discretion when it declined to award the appellant credit for time served in a non-Florida jail on unrelated charges. See Kronz v. State, 462 So.2d 450, 452 (Fla. 1985); McRae v. State, 820 So.2d 1048, 1049 (Fla. 2d DCA 2002) (en banc); Hopping v. State, 650 So.2d 1087, 1088 (Fla. 3d DCA 1995). Accordingly, we affirm the order under review.
Affirmed.